The opinion of the court was delivered by
Cole, J. :
This action is before us upon a motion to dismiss for the reason that the record discloses that the amount in controversy does not exceed $100, and for the further reason that the record discloses that no proper appeal bond was filed with the justice of the peace from whose judgment the plaintiff in error attempted to appeal to the district court. This court cannot at this time pass upon the second question raised, for that is the sole question practically involved in the case as it comes to this court for review; but the first point raised has already been passed upon by this court in favor of the position contended for by defendant in error. In this case the record discloses that the amount involved in this controversy does not exceed $100, and unless it affirmatively appears that the amount in controversy exceeds that sum, inclusive of costs, or the district judge shall certify that the case is one coming within the exceptions named in the statute, this court has no jurisdiction to hear and determine the same. No certificate appears in this record to take the case out of the rule laid down in Clark v. City of Ottawa, 1 Kan. App. 304, and the case is therefore dismissed.
All the Judges concurring.